DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 03/03/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 2 and 9 has been entered.
Claims 1, 3-8 and 10-12 are pending in the instant application.

Allowable Subject Matter
Claims 1, 3-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “the filament comprises a fixing part where a positional relationship with the anode is constant, and a movable part fixed, via an elastic body, to a member where a positional relationship with the anode is constant, and the thin film of the vibration-proof part comes into contact with the filament at a position closer to the fixing part than the anode” including the remaining limitations.
Regarding Claim 3, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 3, and specifically comprising the limitation of “the thin film of one of the vibration-proof parts is in contact with the filament between the intermediate filament fixing part and a part facing one of the anodes, and the thin film of another of the vibration-proof parts is in contact with the filament between the intermediate filament fixing part and a part facing another of the anodes” including the remaining limitations.
Regarding Claims 4, 7 and 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 4, 7 and 10, and specifically comprising the limitation of “ wherein the thin film is a thin film made of carbon- based material, aluminum or magnesium” including the remaining limitations.
Regarding Claims 5, 8 and 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 5, 8 and 11, and specifically comprising the limitation of “wherein the thin film is a graphite thin film ” including the remaining limitations.
	Claims 6 and 12 are allowable because of their dependencies.
	
Examiner note: Tatsuda et al (US Patent No. 9,620,323, same assignee) discloses in figure 4, most of the claimed configuration. However, the material of the intermediate fixing part (119) is not disclosed, nor disclosed as a “thin-film”. 
It is not obvious to make it of a thin-film of aluminum, graphite or magnesium since the other supports (115) of Tatsuda are made of stainless steel and welded to the filament (see col. 3, line 58ff). The intermediate portion is also welded (see col. 4, lines 3-5) but the material is not disclosed.
A middle support is seldom used in the Prior Art except for the instant assignee and was not found with the claimed materials.
	
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD L RALEIGH/           Primary Examiner, Art Unit 2879